

EXHIBIT 10.4
THIRD AMENDMENT TO LEASE
Definitions:
Effective Date:
August 29, 2012.

Landlord:
President and Fellows of Harvard College, a Massachusetts educational and
charitable corporation.

Tenant:
athenahealth, Inc., a Delaware corporation.

Lease:
Lease between Landlord, as landlord, and Tenant, as tenant, dated as of November
8, 2004, as amended by First Amendment to Lease dated as of May 16, 2011 (the
“First Amendment”), as further amended by Second Amendment to Lease dated as of
November 7, 2011 (the “Second Amendment”).

Original Premises:
All of Building 97 and portions of the second and third floors of Building 311,
containing approximately 133,616 rentable square feet of space in total, all as
more particularly described in the Lease.

Existing Premises:
The Original Premises, the First Amendment Expansion Premises (as defined in the
First Amendment), the Alzheimer's Expansion Premises (as defined in the Second
Amendment), and the A&G Expansion Premises (as defined in the Second Amendment).

Third Amendment
Expansion Premises:
A portion of the first floor of Building 311 containing approximately 26,897
rentable square feet of space, as more particularly described on Exhibit A
attached hereto.



Third Amendment
Expansion Premises
Commencement Date:
December 1, 2012, or such earlier date as Landlord shall deliver the Third
Amendment Expansion Premises to Tenant as described in Section 2 below, provided
that Tenant has delivered to Landlord certificates of insurance evidencing that
Tenant is carrying all coverages required to be carried by Tenant with respect
to the Third Amendment Expansion Premises pursuant to Section 5.1.20 of the
Lease.



Third Amendment
Expansion Premises
Rent Commencement Date:
December 1, 2012.



Third Amendment
Expansion Premises
Lease Expiration Date:
November 30, 2017.





--------------------------------------------------------------------------------

-2-



All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Lease.
BACKGROUND:
Tenant desires to expand the Existing Premises, and Landlord has agreed to such
expansion upon the terms and conditions set forth below, and provided certain
other revisions are made to the Lease, all as set forth more particularly below.
Landlord and Tenant hereby agree as follows:
1.Third Amendment Expansion Premises: Landlord will deliver the Third Amendment
Expansion Premises to Tenant immediately upon vacancy of the Third Amendment
Expansion Premises by the current tenant. Tenant agrees to accept the Third
Amendment Expansion Premises in their AS-IS condition, and Landlord shall have
no obligation to do any work or make any installation or alterations of any kind
to the Third Amendment Expansion Premises except that Landlord will deliver the
Third Amendment Expansion Premises free and clear of all workstations, chairs
and other furniture and in broom clean condition and except that all mechanical,
electrical, plumbing and ventilation systems (except for supplemental cooling
systems and equipment in “LAN” and data rooms) serving the Third Amendment
Expansion Premises which, under the terms of the Lease, are to be maintained by
Landlord, shall be delivered in good working order.
2.Third Amendment Expansion Premises Commencement Date: In the event that the
Third Amendment Expansion Premises become vacant prior to December 1, 2012,
Landlord shall grant Tenant early access to the Third Amendment Expansion
Premises for purposes of planning, design, demolition and site preparation
provided that all such activity will be in accordance with all relevant terms
and provisions of the Third Amendment Expansion Premises Work Letter attached
hereto as Exhibit B and all other terms and conditions of the Lease.
If the Third Amendment Expansion Premises Commencement Date has not occurred on
or prior to December 1, 2012, then Tenant shall have, as its sole and exclusive
remedy, the right to terminate this Lease with respect to the Third Amendment
Expansion Premises by delivering written notice of termination to Landlord on or
prior to December 15, 2012, such termination to be effective immediately.
3.Amended Definitions: As of the Third Amendment Expansion Premises Commencement
Date the following terms wherever they appear in the Lease shall have the
following meanings:
Premises: All references to the Premises shall mean the Existing Premises and
the Third Amendment Expansion Premises. All references to Premises after the
expiration or termination of the Lease Term with respect to a portion of the
Premises shall mean the portion of the Premises for which the Lease Term has not
expired or terminated.
Initial Lease Term: With respect to the Original Premises, the period commencing
on the Lease Commencement Date and ending on the Lease Expiration Date, unless
sooner terminated as provided in this Lease. With respect to the First Amendment
Expansion Premises, the period commencing on the First Amendment Expansion
Premises Commencement Date and ending on the First Amendment Expansion Premises
Lease Expiration Date. With respect to the Alzheimer's Expansion Premises, the
period commencing on the Alzheimer's Expansion Premises Commencement Date and
ending




--------------------------------------------------------------------------------

-3-



on the Alzheimer's Expansion Premises Lease Expiration Date. With respect to the
A&G Expansion Premises, the period commencing on the A&G Expansion Premises
Commencement Date and ending on the A&G Expansion Premises Lease Expiration
Date. With respect to the Third Amendment Expansion Premises, the period
commencing on the Third Amendment Expansion Premises Commencement Date and
ending on the Third Amendment Expansion Premises Lease Expiration Date.
Third Amendment Expansion Premises Commencement Date: October 1, 2012, or such
earlier date as Landlord shall deliver the Third Amendment Expansion Premises to
Tenant as described in Section 2 of the Third Amendment to Lease, provided that
Tenant has delivered to Landlord certificates of insurance evidencing that
Tenant is carrying all coverages required to be carried by Tenant with respect
to the Third Amendment Expansion Premises pursuant to Section 5.1.20 of the
Lease.
Third Amendment Expansion Premises Rent Commencement Date: December 1, 2012.
Third Amendment Expansion Premises Lease Expiration Date: November 30, 2017, or
such earlier or later date upon which the Lease Term with respect to the Third
Amendment Expansion Premises may expire, be terminated or extended pursuant to
any of the conditions or other provisions of this Lease or pursuant to law.
Extension Term: A portion of the applicable Lease Term consisting of two
successive terms of five years (each an “Extension Term”) with respect to each
of the Original Premises, the First Amendment Expansion Premises, the
Alzheimer's Expansion Premises, the A&G Expansion Premises and the Third
Amendment Expansion Premises. The first Extension Term for the applicable
portion of the Premises for which Tenant elects to exercise its option to extend
the applicable Lease Term shall commence on the day after the applicable Lease
Expiration Date, if this Lease is validly extended. (See Article 10).
Lease Year: With respect to the Original Premises, the period running from the
Lease Commencement Date to the first anniversary of the Rent Commencement Date
and thereafter a Lease Year shall mean the successive year-long period
commencing on an anniversary of the Rent Commencement Date. With respect to the
First Amendment Expansion Premises and the Alzheimer's Expansion Premises, the
period running from the First Amendment Expansion Premises Commencement Date or
the Alzheimer's Expansion Premises Commencement Date, as applicable, to June 30,
2012 and thereafter a Lease Year shall mean the successive year-long period
commencing on July 1st. With respect to the A&G Expansion Premises, the period
running from the A&G Expansion Premises Commencement Date to June 30, 2013 and
thereafter a Lease Year shall mean the successive year-long period commencing on
July 1st. With respect to the Third Amendment Expansion Premises, the period
running from the Third Amendment Expansion Premises Commencement Date to June
30, 2013 and thereafter a Lease Year shall mean the successive year-long period
commencing on July 1st. Rent shall be prorated for any Lease Year that is
shorter or longer than one year.




--------------------------------------------------------------------------------

-4-



Tenant's Share of Parking Spaces: 559 unreserved parking spaces located in the
parking areas of the Complex, to be used in accordance with Section 2.7.
Basic Rent: Existing Premises Basic Rent, First Amendment Expansion Premises
Basic Rent, the Alzheimer's Expansion Premises Basic Rent, the A&G Expansion
Premises Basic Rent, and the Third Amendment Expansion Premises Basic Rent.
Original Premises Basic Rent:
Period
Annual
Basic Rent
Monthly
Basic Rent
7/1/05 - 6/30/06
$
2,924,854.24


$
243,737.85


7/1/06 - 6/30/07
$
3,025,066.24


$
252,088.85


7/1/07 - 6/30/08
$
3,125,278.24


$
260,439.85


7/1/08 - 6/30/09
$
3,225,490.24


$
268,790.85


7/1/09 - 6/30/10
$
3,325,702.24


$
277,141.85


7/1/10 - 6/30/11
$
3,459,318.24


$
288,276.52


7/1/11 - 6/30/12
$
3,592,934.24


$
299,411.19


7/1/12 - 6/30/13
$
3,726,550.24


$
310,545.85


7/1/13 - 6/30/14
$
3,860,166.24


$
321,680.52


7/1/14 - 6/30/15
$
3,993,782.24


$
332,815.19



First Amendment Expansion Premises Basic Rent:
Period
Annual
Basic Rent
Monthly
Basic Rent
10/1/11 - 6/30/12
$484,020.00
$40,335.00
7/1/12 - 6/30/13
$502,020.00
$41,835.00
7/1/13 - 6/30/14
$520,020.00
$43,335.00
7/1/14 - 6/30/15
$538,020.00
$44,835.00



Alzheimer's Expansion Premises Basic Rent:
Period
Annual
Basic Rent
Monthly
Basic Rent
5/1/12 - 6/30/12
$53,780.00
$26,890.00
7/1/12 - 6/30/13
$334,680.00
$27,890.00
7/1/13 - 6/30/14
$346,680.00
$28,890.00
7/1/14 - 6/30/15
$358,680.00
$29,890.00
7/1/15 - 6/30/16
$370,680.00
$30,890.00







--------------------------------------------------------------------------------

-5-



A&G Expansion Premises Basic Rent.
Period
Annual
Basic Rent
Monthly
Basic Rent
9/1/12 - 6/30/13
$565,864.86
$56,586.49
7/1/13 - 6/30/14
$703,384.83
$58,615.40
7/1/14 - 6/30/15
$727,731.83
$60,644.32
7/1/15 - 6/30/16
$752,078.83
$62,673.24



Third Amendment Expansion Premises Basic Rent:
Period
Annual
Basic Rent
Monthly
Basic Rent
12/1/12 - 6/30/13
$793,461.50
$66,121.79
7/1/13 - 6/30/14
$820,358.50
$68,363.21
7/1/14 - 6/30/15
$847,255.50
$70,604.63
7/1/15 - 6/30/16
$874,152.50
$72,846.04
7/1/16 - 6/30/17
$901,049.50
$75,087.46
7/1/17 - 11/30/17
$927,946.50
$77,328.88



Base Cost Year: With respect to the Existing Premises, Fiscal Year 2006,
commencing on July 1, 2005 and ending on June 30, 2006. With respect to the
Third Amendment Expansion Premises, Fiscal Year 2013, commencing on July 1, 2012
and ending on June 30, 2013.
Tenant's Operating Cost Share: With respect to Original Premises, 100% of
Building Operating Costs for Building 97 and 29.84% of Building Operating Costs
for Building 311 (the percentage calculated by dividing the rentable square feet
of the Building 311 Premises (112,616) by the rentable square feet of the
Building 311 (377,340) and multiplying the resulting quotient by 100). With
respect to the First Amendment Expansion Premises, 4.77% (the percentage
calculated by dividing the rentable square feet of the First Amendment Expansion
Premises (18,000) by the rentable square feet of the Building 311 (377,340) and
multiplying the resulting quotient by 100). With respect to the Alzheimer's
Expansion Premises, 3.18% (the percentage calculated by dividing the rentable
square feet of the Alzheimer's Expansion Premises (12,000) by the rentable
square feet of the Building 311 (377,340) and multiplying the resulting quotient
by 100). With respect to the A&G Expansion Premises, 6.45% (the percentage
calculated by dividing the rentable square feet of the A&G Expansion Premises
(24,347) by the rentable square feet of the Building 311 (377,340) and
multiplying the resulting quotient by 100). With respect to the Third Amendment
Expansion Premises, 7.13% (the percentage calculated by dividing the rentable
square feet of the Third Amendment Expansion Premises (26,897) by the rentable
square feet of the Building 311 (377,340) and multiplying the resulting quotient
by 100).
Initial Expense Allocation: With respect to the Existing Premises, commencing on
July 1, 2006, one-twelfth of Landlord's estimate of Tenant's Operating Costs
Share of the increase in Building Operating Costs for Fiscal Year 2006 over the
Building Operating




--------------------------------------------------------------------------------

-6-



Costs for the Base Cost Year. With respect to the Third Amendment Expansion
Premises, commencing on July 1, 2013, one-twelfth of Landlord's estimate of
Tenant's Operating Costs Share of the increase in Building Operating Costs for
Fiscal Year 2014 over the Building Operating Costs for the Base Cost Year.
Base Tax Year: With respect to the Existing Premises, Fiscal Year 2005,
commencing on July 1, 2004 and ending on June 30, 2005. With respect to the
Third Amendment Expansion Premises, Fiscal Year 2013, commencing on July 1, 2012
and ending on June 30, 2013.
Tenant's Tax Share: With respect to the Existing Premises, the Tenant's Tax
Share shall mean 17.98% (the percentage calculated by dividing the rentable
square feet of the Existing Premises (133,616) by the rentable square feet of
the Complex (743,176) and multiplying the resulting quotient by 100). With
respect to the First Amendment Expansion Premises, the Tenant's Tax Share shall
mean 2.42% (the percentage calculated by dividing the rentable square feet of
the First Amendment Expansion Premises (18,000) by the rentable square feet of
the Complex (743,176) and multiplying the resulting quotient by 100). With
respect to the Alzheimer's Expansion Premises, the Tenant's Tax Share shall mean
1.61% (the percentage calculated by dividing the rentable square feet of the
Alzheimer's Expansion Premises (12,000) by the rentable square feet of the
Complex (743,176) and multiplying the resulting quotient by 100). With respect
to the A&G Expansion Premises, the Tenant's Tax Share shall mean 3.28% (the
percentage calculated by dividing the rentable square feet of the A&G Expansion
Premises (24,347) by the rentable square feet of the Complex (743,176) and
multiplying the resulting quotient by 100). With respect to the Third Amendment
Expansion Premises, the Tenant's Tax Share shall mean 3.62% (the percentage
calculated by dividing the rentable square feet of the Third Amendment Expansion
Premises (26,897) by the rentable square feet of the Complex (743,176) and
multiplying the resulting quotient by 100).
Tax Reimbursement: With respect to the Existing Premises or the Third Amendment
Expansion Premises, as applicable, and with respect to each Tax Year during the
Lease Term after the applicable Base Tax Year, an amount equal to Tenant's
applicable Tax Share of the increase in Real Estate Taxes for such Tax Year over
Real Estate Taxes for the applicable Base Tax Year.
4.    Tenant's Work. Tenant shall perform the Tenant's Work (as defined in the
Third Amendment Expansion Premises Work Letter) in accordance with the terms and
provisions of the Third Amendment Expansion Premises Work Letter attached hereto
as Exhibit B.
5.    Option to Extend Lease Term. Article X of the Lease is hereby deleted in
its entirety and the following text is substituted in place thereof:
Section 10.1    Tenant's Option to Extend. On the conditions (which conditions
Landlord may in its sole discretion waive by notice to Tenant at any time) that
(i) Tenant is in compliance with the terms of this Lease and no Event of Default
exists, and (ii) Tenant is occupying at least 60% of the portion of the Premises
demised by this Lease, in the case of each such condition, both as of the time
of the exercise of the Tenant's rights in this Article 10, and as of the
commencement




--------------------------------------------------------------------------------

-7-



of the applicable Extension Term, Tenant shall have the option to extend this
Lease for each Extension Term with respect to each of the Original Premises, the
First Amendment Expansion Premises, the Alzheimer's Expansion Premises, the A&G
Expansion Premises and the Third Amendment Expansion Premises. Tenant may
exercise each Extension Term with respect to the applicable portion of the
Premises by giving written notice (“Extension Notice”) to Landlord at least nine
months before the applicable Lease Expiration Date. Time shall be of the essence
in this Article 10.
Section 10.2    Determination of Rent for the Extension Term. The Basic Rent for
the first Lease Year of each Extension Term shall be equal to the greater of the
following:
(i)    the amount of the Basic Rent for the last year of the preceding Lease
Term with respect to the portion of the Premises for which an Extension Notice
is delivered, or
(ii)    95% of the Market Rent with respect to the portion of the Premises for
which an Extension Notice is delivered.
The term “Market Rent” shall mean the fair market rental value of the applicable
portion of the Premises for each Lease Year of the applicable Extension Term
calculated as of the commencement of the applicable Extension Term, based on the
length of such applicable Extension Term, and the value of similar office space
in the Complex and in the Waltham, Newton, Watertown and W. Cambridge area, and
after adjustment for the then current operating expenses, additional rent, real
estate taxes, and other amounts payable by Tenant, the condition of the
Buildings and the Complex, and the governing provisions of this Lease. Market
Rent shall be calculated on the then “as-is” condition of the applicable portion
of the Premises, taking into account current market conditions relative to
tenant improvement allowances, leasing commissions and other costs being paid by
landlords to sign leases with renewal tenants for space similar to the
applicable portion of the Premises. If Tenant extends this Lease pursuant to
this Article 10, the base years for operating expenses and taxes will be the
calendar and fiscal years, respectively, in which the extension takes place. The
Market Rent shall be determined as follows:


(a)    Landlord shall reasonably determine Market Rent and shall set forth its
determination in a notice given to Tenant within sixty days after Tenant gives
the Extension Notice.
(b)    If Tenant accepts Landlord's determination, Tenant shall give Landlord a
notice stating Tenant's acceptance within thirty days of receipt of Landlord's
notice sent in Section 10.2(a) (an “Acceptance Notice”). If Tenant in good faith
disagrees with Landlord's determination, Tenant shall within thirty days after
the receipt of Landlord's notice give Landlord written notice of Tenant's
disagreement with Landlord's determination, detailing Tenant's basis for
disagreement. If Tenant fails to give Landlord a notice during such thirty-day
period, it shall be deemed that Tenant irrevocably accepted Landlord's
determination.
(c)    In the event that Tenant gives such notice of disagreement, and Landlord
and Tenant do not resolve by negotiation the Market Rent within thirty days
after Tenant gives said notice of disagreement, the Market Rent shall be
determined by appraisal as provided below.
(d)    If Market Rent is to be determined by appraisal, then within ten days
after the expiration of the thirty-day negotiation period referred to in Section
10.2(c), Landlord and Tenant shall each




--------------------------------------------------------------------------------

-8-



appoint as an appraiser a real estate appraiser experienced in appraising space
similar to the Premises in the market or neighborhood area of the Premises, and
give notice of such appointment to the other party. If either Landlord or Tenant
shall not so appoint such an appraiser, then the appointed appraiser shall
select the second appraiser within ten days after the failure of Landlord or
Tenant, as the case may be, to appoint. Such two appraisers shall, within thirty
days after the appointment of the latter of them to be appointed complete their
determination of the Market Rent based on the standards set forth in this
Section 10.2, and submit their appraisal reports simultaneously in writing to
each of Landlord and Tenant. If their valuations vary by five percent or less
from their arithmetic average, the Market Rent shall be the arithmetic average
of the two valuations. If the valuations vary by more than five percent from
their arithmetic average, the two appraisers shall, within ten days after
submission of the last submitted appraisal report, appoint a third appraiser who
shall be similarly qualified. If the two appraisers are unable to agree timely
on the selection of the third appraiser, then either appraiser, on behalf of
both, may request such appointment by the President of the Boston Bar
Association. Within thirty days after the appointment of the third appraiser,
the third appraiser shall determine Market Rent and give notice to Landlord and
Tenant of such determination together with a copy of the appraisal report. The
Market Rent shall be as determined by the third appraiser, (y) unless it is less
than the valuation set forth in the lower of the first two appraisals previously
obtained, in which case the valuation set forth in the lower appraisals shall be
controlling, or (z) unless it is greater than the valuation set forth in the
higher of the first two appraisals previously obtained, in which case the
valuation set forth in the higher of the first two appraisals shall be
controlling.
(e)    If the three appraisers have not established the Market Rent before the
Lease Expiration Date, then the Basic Rent for the first Lease Year of the
Extension Term shall be calculated under clause (i) of the first sentence of
this Section 10.2, until the Market Rate is determined by the appraisers, and
then the parties shall adjust for over or under-payments within ten days after
notice of the decision of the appraisers finally establishing the Market Rent is
given to Tenant and Landlord.
Section 10.3    Costs and Expenses. Landlord and Tenant shall each pay the fees
of their respective appraisers and the fees of the third appraiser shall be paid
one-half by Landlord and one-half by Tenant; provided, however, that if the
Market Rent as finally determined is more than ten percent above the lower
appraisal previously obtained, the fees of all appraisers shall be borne by the
party appointing the appraiser responsible for the lower appraisal, and if the
Market Rent as finally determined is more than ten percent below the higher
appraisal previously obtained, the fees of all appraisers shall be borne by the
party appointing the appraiser responsible for the higher appraisal.
Section 10.4    Continuation of Terms and Conditions. All of the terms,
covenants, and agreements contained in this Lease shall continue during the
applicable Extension Term, except that the Basic Rent shall be as set forth in
Section 10.2.
Section 10.5    Definition. If this Lease is extended with respect to any of the
Premises as provided herein, the phrase “Lease Expiration Date” with respect to
such Premises shall mean the last day of the applicable Extension Term with
respect to that Premises.
6.    Broker. Tenant and Landlord each warrants and represents to the other that
it has not dealt with any broker other than Beal and Company, Inc. and Avison
Young, New England (the “Brokers”) in connection with this Amendment. In the
event of any brokerage claims against Landlord




--------------------------------------------------------------------------------

-9-



(excluding claims made by the Brokers) or Tenant predicated on prior dealings by
the other party hereto with the maker of such claims, the party alleged to have
had such prior dealings shall defend, indemnify, and hold the other party
harmless against all loss and expense incurred by it (including reasonable
attorneys' fees). Landlord shall be responsible for any brokerage commission
payable to the Brokers pursuant to a separate agreement.
7.    Ratification. Except as expressly modified by this Amendment, the Lease
shall remain in full force and effect, and as further modified by this
Amendment, is expressly ratified and confirmed by the parties hereto.
8.    Miscellaneous. This Amendment (i) contains the entire agreement with
respect to the subject matter hereof; (ii) may not be modified or terminated,
nor may any provision hereof be waived, orally or in any manner other than by an
agreement in writing signed by the parties hereto or their respective
successors, and assigns; (iii) shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts; (iv) may be executed in
multiple counterparts, each of which individually shall be deemed an original
and all of which together shall constitute a single original agreement; and (v)
shall inure to the benefit of, and be binding upon, the parties hereto, and
their successors, and assigns, subject to the provisions of the Lease regarding
assignment and subletting. Any termination of the Lease shall also terminate and
render void all rights of Tenant under this Amendment. Tenant's rights under
this Amendment may not be severed from the Lease or separately sold, separately
assigned, or separately transferred.
[Remainder of Page Left Intentionally Blank]






--------------------------------------------------------------------------------

-10-





IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment under seal
effective as of the Effective Date.
PRESIDENT AND FELLOWS
OF HARVARD COLLEGE
By: /s/ Lisa Hogarty                
Name: Lisa Hogarty                
Title: V.P. Campus Services            
By: /s/ Carolee Hill                
Name: Carolee Hill                
Title: Managing Director - Harvard Real Estate    
ATHENAHEALTH, INC.
By: /s/ Timothy M. Adams                
Name: Timothy M. Adams            
Title: Chief Financial Officer            








--------------------------------------------------------------------------------






[thirdamendmentlease.jpg]




--------------------------------------------------------------------------------






EXHIBIT B
THIRD AMENDMENT EXPANSION PREMISES WORK LETTER
LANDLORD:    President and Fellows of Harvard College


TENANT:
athenahealth, Inc.



1.    Definitions.  Capitalized terms used in this Exhibit and not otherwise
defined shall have the meanings set forth in the Lease dated as of November 8,
2004, as amended by the First Amendment to Lease dated as of May 16, 2011, as
amended by the Second Amendment to Lease dated as of November 7, 2011, as
amended by the Third Amendment to Lease to which this Third Amendment Expansion
Premises Work Letter is attached. The following capitalized terms shall have the
meanings set forth below:


Architect: A licensed architect to be approved by Landlord, such approval not to
be unreasonably withheld or delayed.
Building Permit: A building permit issued by the Town of Watertown on the basis
of Tenant's Plans.
Certificate of Occupancy: A certificate of occupancy (temporary or permanent)
for the Third Amendment Expansion Premises issued by the Town of Watertown.
Construction Guidelines: The architectural, engineering, and construction
guidelines for the Complex attached hereto as Schedule B.
Construction Budget: A written budget for the Tenant's Work that contains a
detailed line by line breakdown of all hard and soft costs (limited to the
Construction Contract, architectural, engineering fees, and all requisite
consulting fees, construction manager's expenses, permit fees, payment,
performance, and lien bond premiums, material testing, equipment start-up and
building commissioning costs, utility company billings, and all other costs
needed to construct the Tenant's Work).
Design/Development Plans:  A set of design/development progress plans prepared
by the Architect for the Tenant's Work.
Engineers: Collectively, all acoustical, structural, heating, ventilation, air
conditioning, plumbing, fire protection, civil and electrical engineers licensed
in The Commonwealth of Massachusetts retained by Tenant, Architect or General
Contractor to design, supervise or perform the Tenant's Work. All Engineers
shall be approved by Landlord, such approval not to be unreasonably withheld or
delayed.
Final Construction Plans:  A full set of final construction plans for the
Tenant's Work prepared by the Architect and identified in the Landlord Approval
Letter.
General Contractor: A licensed general contractor to be approved by Landlord,
such approval not to be unreasonably withheld or delayed.




--------------------------------------------------------------------------------



Landlord Approval Letter:  A letter agreement between Landlord and Tenant
approving the Final Construction Plans in the form attached hereto as Schedule
A.
Landlord's Contribution:  An allowance of up to a maximum amount of $537,940.00
that Landlord shall provide to Tenant for reimbursement of costs in connection
with the Tenant's Work, subject to the terms and conditions set forth in Section
4 below.
Lien Wavers: Partial lien waivers and subordinations of lien from all vendors,
contractors and sub-contractors supplying labor or materials in connection with
Tenant's Work, as specified in M.G.L. Chapter 254, Section 32.
Outside Work Completion Date:    December 1, 2012.
Payment Conditions: See Section 4.3.
Third Amendment Expansion Premises: A portion of the first floor of Building 311
containing approximately 26,897 rentable square feet of space, as more
particularly described in Exhibit A to the Third Amendment to Lease.
Substantial Completion Certificate:  A certificate signed by the Architect on an
AIA form stating that the Tenant's Work has been substantially completed in
accordance with the Final Construction Plans, with the exception of minor items
of incomplete work and so-called “punchlist” items.
Substantial Completion Date:  The later of the (i) the date that Tenant delivers
the Substantial Completion Certificate to Landlord; or (ii) the date the
Certificate of Occupancy is issued.
Tenant's Permitted Expenses:  See Section 4.1.
Tenant's Plans:  The Design/Development Plans and the Final Construction Plans.
The term “Tenant's Plans” shall also include any revisions to those plans
approved by Landlord in accordance with Section 2.1 below.
Tenant's Work:  The leasehold improvement work necessary to prepare the Third
Amendment Expansion Premises for occupancy by Tenant, and described in Tenant's
Plans.
2.    Tenant's Plans. Tenant will submit to Landlord for Landlord's written
approval by no later than 15 days after the Third Amendment Expansion Premises
Commencement Date, a set of Design/Development Plans. Tenant shall submit to
Landlord for Landlord's written approval, the Final Construction Plans by no
later than 20 days after the date of Landlord's approval of the
Design/Development Plans. Landlord shall either approve or disapprove of such
Design/Development Plans and such Final Construction Plans, respectively, within
10 Business Days of Landlord's receipt of such plans, and, in the event of any
disapproval of such plans, Landlord will provide Tenant with a summary of the
material reasons for disapproval, and a detailed description of the changes that
will be required before Landlord will reconsider approving the same. If
necessary, Tenant shall promptly cause such the Design/Development Plans or the
Final Construction Plans to be modified to address with Landlord's reasonable

2


--------------------------------------------------------------------------------



requests. Landlord's approval of the Final Construction Plans shall not be
unreasonably withheld, or delayed, provided that they are consistent with the
Construction Guidelines (to the extent they are applicable to the Building) and
the Design Development Plans approved by Landlord. At such time as the Final
Construction Plans are completed and approved by Landlord, Landlord and Tenant
shall each execute and deliver a Landlord Approval Letter, reciting such
approval and definitively identifying the Final Construction Plans so approved,
and a copy of such letter shall be appended to each counterpart of the Lease.
Each Landlord Approval Letter shall also list any elements of the Tenant's Work
that Tenant shall remove at the end of the Lease Term in accordance with Section
5.1.4. of the Lease. After execution of a Landlord Approval Letter, any material
changes to the Tenant's Plans shall require Landlord's prior written approval,
such approval to follow the procedure outlined in this Section above. Upon
issuance of the Landlord Approval Letter, Tenant shall promptly obtain the
Building Permit.


Any approval granted by Landlord under this Section 2 shall be granted solely
for the benefit of Landlord, and neither Tenant nor any third party shall have
the right to rely upon Landlord's approval of any of the Tenant's Plans for any
other purpose whatsoever. Without limiting the foregoing, Tenant shall be
responsible for all elements of the design of Tenant's Work (including, without
limitation, the compliance of the Tenant's Work and Tenant's Plans with Legal
Requirements, functionality of design, the structural integrity of the design,
the configuration and demising of the Third Amendment Expansion Premises, and
the placement of Tenant's furniture, appliances and equipment), and Landlord's
approval of the Tenant's Plans shall in no event relieve Tenant of the
responsibility therefor.


3.    Tenant's Work.


3.1    Commencement of Tenant's Work.  Tenant shall not commence construction of
the Tenant's Work until (i) the Building Permit is issued, and a copy provided
to Landlord; and (ii) Tenant has delivered to Landlord certificates of insurance
evidencing that the General Contractor is carrying all coverages required to be
carried by contractors employed by Tenant under the Lease.


3.2    Performance and Quality of the Tenant's Work. Except for Landlord's
Contribution, all of Tenant's Work shall be performed by Tenant at Tenant's sole
cost and expense. All construction work conducted in connection with the
Tenant's Work shall be done in a good and workmanlike manner with new,
first-class materials, in a lien-free manner, in accordance with the Final
Construction Plans, and in compliance with all Legal Requirements, the
Construction Guidelines (to the extent they are applicable to the Building), and
all requirements of public authorities and insurance bodies related to, or
arising out of the performance of, such construction work. Tenant shall
diligently pursue construction of Tenant's Work. Landlord shall have the right
to inspect such construction work at any time, provided that Landlord shall use
reasonable efforts to give Tenant reasonable prior notice of any such
inspections.


3.3    Completion of the Tenant's Work/Default.   Tenant shall cause the
Substantial Completion Certificate to be issued to Landlord on or before the
Outside Work Completion Date. Tenant shall obtain the Certificate of Occupancy
at the earliest date possible following completion of the Tenant's Work, and
shall then occupy the Third Amendment Expansion Premises for the conduct of the
Permitted Use within 15 days of the Substantial Completion Date. Any (i) failure
by Tenant to cause the Tenant's Work to be substantially completed by the

3


--------------------------------------------------------------------------------



Outside Work Completion Date, or (ii) breach of any other of the terms and
conditions of this Work Letter that is not cured within 10 days after written
notice to Tenant thereof, shall in each case be deemed to constitute an Event of
Default under the Lease entitling Landlord to exercise Landlord's remedies under
the Lease, including the right to draw down on the Letter of Credit to cure any
such Event of Default, and the rights set forth in Section 4.5 below. Upon
Landlord's written request to Tenant, such request to be delivered no earlier
than 30 days after the Substantial Completion Date, Tenant shall, at Tenant's
sole expense, promptly deliver to Landlord complete sets of as-built plans for
the Tenant Work prepared by the Architect. Such plans shall be in so-called
“computer assisted design” or “CAD” format if requested by Landlord.


4.    Landlord's Contribution.


4.1 Permitted Expenses. As an inducement to Tenant's entering into the Third
Amendment to Lease, and subject to the terms and conditions set forth in this
Work Letter, Landlord shall provide to Tenant Landlord's Contribution.
Landlord's Contribution shall be used by Tenant to reimburse Tenant for the
following costs paid or incurred by Tenant in connection with Tenant's Work:
building permit, general construction costs; data/telecommunications cabling and
related equipment costs; architectural and engineering services, including space
plans, as-built plans, and mechanical, electrical and plumbing work;
construction management fees; and relocation expenses (collectively, “Tenant's
Permitted Expenses”).


4.2 Periodic Payments. Upon commencement of the construction of the Tenant's
Work, Tenant shall have the right to obtain periodic payments (but not more than
once a month) for the Tenant's Work performed and Tenant's Permitted Expenses
incurred of up to 75% of the Landlord's Contribution (collectively, the
“Periodic Payments”) by submitting to Landlord (i) a statement (hereinafter
“Tenant's Statement”), including requisitions from Tenant's contractors with
retainage of not less than 10% of the amount of such requisition, third party
invoices, and other documentation reasonably requested by Landlord showing in
reasonable detail the cost of all such Tenant's Permitted Expenses and (ii) Lien
Waivers with respect to work set forth on Tenant's Statement. For the Periodic
Payments, Landlord shall pay to Tenant within 30 days of Landlord's receipt of
Tenant's Statement, the lesser of (i) Tenant's Permitted Expenses as detailed on
Tenant's Statement, or (ii) 75% of the Landlord's Contribution minus amounts
previously paid to Tenant.


4.3 Final Payment. Tenant shall have the right to obtain payment of the unpaid
balance of the Landlord's Contribution at any time after the Final Payment
Conditions are satisfied but prior to the date that is 90 days after the
issuance of the permanent Certificate of Occupancy (the “Final Payment”), by
submitting to Landlord (x) Tenant's Statement in accordance with Section 4.2
above; and (y) final Lien Waivers, conditioned only upon payment of the final
amount listed on the Lien Waiver, relating to items, services and work performed
in connection with all phases and portions of the Tenant's Work. The “Final
Payment Conditions” shall mean (i) Landlord has received the Substantial
Completion Certificate, and a copy of the final Certificate of Occupancy; and
(ii) Tenant is occupying the Third Amendment Expansion Premises for the
Permitted Use. For the Final Payment, Landlord shall pay to Tenant within 30
days of the date of Landlord's receipt of the applicable Tenant's Statement and
the applicable Lien Waivers in compliance with the terms of this Section 4, the
lesser of (i) an amount equal to Tenant's Permitted Expenses as detailed on the
applicable Tenant's Statement, or (ii) an amount equal to the unpaid balance of
the Landlord's Contribution.



4


--------------------------------------------------------------------------------



4.4 Additional Conditions. Landlord shall have the right, at Tenant's expense,
upon reasonable advance notice to Tenant, to inspect Tenant's books and records
relating to Tenant's Statement in order to verify the amount thereof.
Notwithstanding anything to the contrary contained in the Lease: (i) Landlord
shall have no obligation to pay any portion of Landlord's Contribution requested
under any Tenant's Statement that is submitted to Landlord after the Outside
Work Completion Date; (ii) Landlord's obligation to pay any portion of
Landlord's Contribution shall be conditioned upon Tenant being in compliance
with the terms of this Lease, and there existing no Event of Default under the
Lease at the time that Landlord would be required to make such payment; and
(iii) Landlord shall have no obligation to advance any funds or pay any amounts
on account of the Tenant's Work in excess of Landlord's Contribution.


4.5 Landlord's Contribution/Event of Default. If an Event of Default occurs (i)
Landlord's obligation to provide Landlord's Contribution shall, at Landlord's
option, be deemed void as of the date of the occurrence of such Event of
Default, and (ii) if Landlord exercises it right to terminate this Lease in
accordance with the provisions of Section 6.1.1 of the Lease, Landlord can
recover from Tenant, in addition to the other amounts set forth in Section 6,
the unamortized balance of Landlord's Contribution paid to Tenant (calculated on
a level direct reduction basis over the Initial Lease Term). The provisions of
this Section 4.5 shall be in addition to all other rights and remedies of
Landlord in the event of a default of Tenant under the Lease. Tenant shall not
be entitled to any credit or reduction in the amount recoverable by Landlord
pursuant to this Section 4.5 based upon amounts collected by Landlord from
reletting the Third Amendment Expansion Premises after an Event of Default.


5.    Notice. Any notice required or permitted to be given pursuant to the
provisions of this Work Letter shall be given in accordance with the provisions
set forth in the Lease.





5


--------------------------------------------------------------------------------



SCHEDULE A
Landlord Approval Letter
, 2012
athenahealth, Inc.
300 North Beacon Street
Watertown, Massachusetts 02472


Re:    311 Arsenal Street, The Arsenal on the Charles
Watertown, Massachusetts


Ladies and Gentlemen:


Reference is made to that certain Lease, dated as of November 8, 2004, between
President and Fellows of Harvard College, as Landlord, and athenahealth, Inc.,
as Tenant, as amended by a First Amendment to Lease dated as of May 16, 2011, as
further amended by a Second Amendment to Lease (the “Amendment”) dated as of
November 7, 2011, as further amended by a Third Amendment to Lease dated as of
August __, 2012 (as so amended, the “Lease”). In accordance with Section 2.2 of
the Third Amendment Expansion Premises Work Letter attached to the Amendment,
this is to confirm that the Final Construction Plans referred to in such Work
Letter are those drawings prepared by [____________] and described as follows:
DATE            TITLE            #PAGES


Landlord confirms that it has approved the Final Construction Plans.


The following elements of Tenant's Work shall be removed by Tenant at the
expiration of the Lease Term in accordance with Section 5.1.4 of the Lease,
unless Landlord elects otherwise as set forth in Section 5.1.4:


[LIST ALL ELEMENTS TO BE REMOVED]


If the foregoing is in accordance with your understanding, would you kindly
execute this letter in the space provided below and return the same to us,
whereupon it will become a binding agreement between us.

-1-

--------------------------------------------------------------------------------



Very truly yours,


PRESIDENT AND FELLOWS
OF HARVARD COLLEGE
By:                     
Accepted and Agreed:
ATHENAHEALTH, INC.


By:                     
Name:                    
Title:                    

-2-

--------------------------------------------------------------------------------







SCHEDULE B
Construction Guidelines


CONSTRUCTION GUIDELINES
311 ARSENAL STREET
BUILDING #311
WATERTOWN, MA, 02472
Beal.  |  3 Kingsbury Avenue  |  Watertown, MA 02472  |  p: 617-923-4500  |  f:
617-923-4501  |  www.taotc.com







-3-

--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
I.
INTRODUCTION
1


 
 
 
II.
PRE-CONSTRUCTION
2


 
 
 
A.
PLANS
2


B.
PERMITS
2


C.
INSURANCE
3


D.
APPROVED CONTRACTORS AND SUBCONTRACTORS
3


E.
CONSTRUCTION SCHEDULE
3


 
 
 
III.
CONSTRUCTION PERIOD
3


 
 
 
A.
SUPERVISION
3


B.
SECURITY
4


C.
FIRE SAFETY
4


D.
CLEANING/BUILDING PROTECTION
4


E.
NOISE AND VIBRATIONS
5


F.
TELEPHONE AND ELECTRICAL ROOMS
5


G.
ELEVATORS
6


H.
DEMOLITION AND CONSTRUCTION DEBRIS
6


I.
STORAGE
7


J.
INSPECTION
7


 
 
 
IV.
MECHANICAL/DESIGN SPECIFICATIONS
7


 
 
 
A.
HVAC
7


B.
ELECTRICAL INSTALLATIONS
8


C.
PLUMBING
9


D.
FIRE ALARM SYSTEM
9


E.
TELEPHONE HOOKUPS
10


F.
WALLS
10


G.
ENTRY WAY DOORS AND HARDWARE, ETC.
10


H.
WINDOWS/SOLAR SCREENS
10


I.
FIREPROOFING
10


J.
SPRINKLERS
11


K.
ROOFING
11


 
 
APPENDIX A : CERTIFICATE OF INSURANCE
12


 
 
APPENDIX B : ELEVATOR INFORMATION
13


 
 
APPENDIX C : FIREPROOFING REQUIRMENTS
14


 
 
APPENDIX D : SUBMITTAL OF DRAWINGS
15


 
 
APPENDIX E : RULES AND REGULATIONS
17


 
 
APPENDIX F : ARCHITECTURAL AND ENGINEERING GUIDELINES
20






--------------------------------------------------------------------------------










--------------------------------------------------------------------------------



The Arsenal on the Charles
3 Kingsbury Avenue, Watertown, MA 02472
TEL: 617-923-4500 ž FAX: 617-923-4501 ž www.TAOTC.com


I.
INTRODUCTION

The Arsenal on the Charles staff looks forward to working with the Tenant and
Contractor as fellow members of your “Project Team.” We want to ensure that the
construction is completed smoothly and results in maximum tenant satisfaction.
All construction at The Arsenal On The Charles must be done in compliance with
the Building’s Standard Specifications as well as Landlord requirements as
detailed in this text. All work must be performed in compliance with all
applicable Federal, State and Local Laws, Regulations, Building Codes and Zoning
Ordinances. In the event of a conflict, current Laws and Regulations supersede
these Specifications.
Approval must be received IN WRITING from the Beal Company Management Office
prior to the commencement of any Tenant alteration/construction work.


 
 
 
CONTRACTOR
 
BUILDING OWNER
Project Manager
 
Primary Contact
Phone
 
Phone
Fax
 
Fax
Cell
 
Cell
Email
 
Email
Pager
 
Pager
Project Supervisor
 
Secondary Contact
Phone
 
Phone
Fax
 
Fax
Cell
 
Cell
Email
 
Email
Pager
 
Pager


1


--------------------------------------------------------------------------------



II.
PRE-CONSTRUCTION

A pre-construction meeting must be held with the Tenant, Architect, Engineer
Consultant, General Contractor, (“Contractor”) and Landlord’s Agent. The term
“Contractor” for the purposes of this manual shall include all sub-contractors,
lower tiered sub-contractors and or vendors as may be applicable. As the project
progresses, correspondence and questions should be addressed to:
Beal & Co., Inc. (Landlord’s Agent)
Attn.: Property Manager
3 Kingsbury Avenue, Watertown, MA 02472
The Tenant must designate a representative (Tenant Representative) must inform
Beal Company Management in writing of the individual’s name. The Tenant’s
Representative must be able to make decisions on behalf of Tenant regarding
clarification of documents and must be authorized to accept financial
responsibility on the Tenant’s behalf.


A.Plans & CAD Files
1.
The Tenant shall submit preliminary construction drawings of the proposed work
to the Management Office for approval. These plans will be reviewed by the
Building Staff for safety, impact on neighboring Tenants, and consistency with
the Building’s operational strategies.

2.
All plans shall be dated and shall identify the Architect’s name, address and
telephone number, Tenant’s name. All submissions to be on sheets 30” x 42” or
24” x 36”, drawn to a minimum scale of 1/8”. Tenant should maintain a file of
copies of all transmissions to the Management Office.

3.
Prior to any construction, three (3) sets of wet-stamped drawings must be signed
as “approved” by the Management Office, Chief Engineer, and Tenant
Representative. This indicates agreement on the plans to be used for
construction.

4.
At the completion of the project, AUTOCAD format must be submitted to the Beal
Management office.

5.
Please refer to Appendix D for a detailed discussion regarding Submittal of
Drawings.

B.Permits
1.
Have all required permits posted and submit a copy to the Beal & Company
management office prior to proceeding with work. No work shall begin until
permits have been received by the Beal Management Office.

2.
Tenant shall be responsible for payment of all filing fees and for all
controlled inspections, permits, and all other code mandated testing/inspections
which shall be performed by the Locality, Building Code consultant or Building’s
independent consultants, if applicable.




2


--------------------------------------------------------------------------------



C.
Insurance

1.
A Certificate of Insurance must be delivered to the Beal Management office
before proceeding with work. Also the following names as the additionally
insured: President and Fellows of Harvard College. Specifications for
Certificates of Insurance, Certificates are in Appendix A.

D.
Contractors and Subcontractors

1.
All work shall be performed by a licensed Contractor. All contractors and
sub-contractors are subject to the approval of the Management Office.

2.
A complete list of contractors, subcontractors and tenant representatives
involved with the project should be submitted to the Beal Management Office.

3.
Tenant and Contractor shall make every effort to avoid labor disputes and shall
indemnify the Landlord and Landlord’s Agent against any such disputes.

4.
The Contractor and all his sub-contractors shall furnish labor that will work in
harmony with all other elements of labor employed or to be employed in the work
and on the premises whether labor is employed by Contractor or its
sub-contractors, Landlord, Landlord’s tenants or any separate contractors and
that all construction and/or alterations will be performed in such a manner as
to avoid materially interfering with Landlord’s and its tenants’ operation of
the premises. Contractor shall stop construction or other activity immediately
upon notification by Management Office that continuing such construction or
activity would or is creating interference.

E.
Construction Schedule

1.
A copy of the construction schedule indicating the proposed start and completion
dates and proposed hours of construction should be delivered to the Beal
Management Office. Prior to and during the construction phase, Contractor shall
provide weekly work schedules detailing daily work hours. Regular building
business hours are from 8:00 a.m. to 5:00 p.m. (Monday — Friday). It will be the
responsibility of the Contractor to notify the Beal Management Office if the
schedule changes. The construction schedule should be based on the work to be
performed as indicated on the Tenant’s Approved Construction Documents.

III.
CONSTRUCTION PERIOD

A.Supervision
1.
A foreman in the employment of the Contractor is required to be on the job site
at all times when any work is in progress. The foreman shall make himself known
to the Beal Management Office, and introduce any replacement, be they temporary
or permanent.

2.
All after-hours work by Contractors must be scheduled 24 hours in advance with
the Beal Management Office.


3


--------------------------------------------------------------------------------



B.
Security

1.
Tenant shall contact the Beal Management Office to obtain temporary Building
Access Cards for use by the contractor.

2.
Beal Management Office must have access to work areas at all times.

C.
Fire Safety

1.
All necessary fire protection (i.e. fire extinguishers and sand buckets) must be
in place throughout the construction process. These fire protection requirements
shall be provided by the Contractor at Tenant’s expense, and as directed by the
Beal Management Office, and as required by local code.

2.
Properly equipped and trained fire watch personnel shall be posted whenever any
type of welding, cutting or burning is taking place, and as required by Federal,
State or Local codes.

3.
Specific approval must be obtained from the Beal Management Office any time work
may produce smoke, heat, flame, or heavy dust, or at any time when work could
potentially cause damage to sprinkler pipes or heads. This includes use of
acetylene torches and demolition. This written approval is required in order to
coordinate the proper deactivating and reactivating of the appropriate portions
of the Building’s sprinkler and Fire Alarm System. The deactivating and
reactivating shall only be done by Building personnel. Contractor shall request
approval from the Beal Management Office in writing at least 24 hours prior to
such work.

4.
Beal Management Office must be notified of all and any hazardous or flammable
materials being utilized accompanied with the proper MSDS sheets. All flammable
materials (thinners, adhesives, oily rags, gasoline, etc.) must be stored in an
approved NFPA (Code 30) fire cabinet at the end of each workday. Cabinets are to
be provided by the Contractor. Acetylene oxygen and propane tanks must be
removed from the premises at the end of each workday.

5.
Any additional reasonable fire protection requested by the Beal Management
Office shall be provided by the Contractor.

6.
The Contractor will protect the Public, Tenant, and Building property by
installing all necessary signs, dust protection and all other safety measures
required for this work. These reasonable requirements shall include, but not be
limited to, ensuring the core Class E system (pull stations and common-area
smoke detectors) remain in full operation throughout construction.

D.
Cleaning/Building Protection

1.
In order to minimize any adverse impact on tenanted areas in the Building that
may be affected by demolition or construction, dust or dirt shall be cleaned by
the Contractor’s labor to the satisfaction of the Beal Management Office. Such
spaces include floors, walls and ceilings of multi-tenant corridors, and
elevator lobbies and cabs. Cleanup work is the full responsibility of the
Contractor.

2.
Dust, which accumulates from work done during normal business hours, shall be
cleaned continuously, and that which results from after-hours work shall be
cleaned after work is completed.

3.
If no work is planned for the following morning, additional follow-up cleaning
of public areas is required no later than 8:00 a.m. the following day to clean
dust which may have settled during the night. This requirement includes
weekends.


4


--------------------------------------------------------------------------------



4.
The floors must be kept in broom clean condition. The job site is to be
maintained in a clean condition. Trash shall be removed at the end of each day
and should be carted away from the Building by Contractor at Tenant’s expense.
Debris is not to be left in piles in the Tenant space/work area, public areas
such as corridors or freight lobbies, or in the main freight corridor.
Containers must be promptly returned to the work area and not left in common
areas. Debris, containers, incoming material, tools and the like may not be
stored anywhere outside the work area.

5.
Damage to elevator or common areas will be charged directly to the contractor.
Protect floors and walls with poly sheets or plywood on the floor. Protection of
walls, floors, elevators, ceilings, doors, etc. is the contractor
responsibility. Any damages will be the contractor’s responsibility for repairs.

6.
The Contractor is to use rubber wheeled carts in removing debris and trash from
Tenant’s space. Under no circumstances shall metal-wheeled carts be allowed. All
doors are to be protected with paper and cardboard.

7.
Any damage done to the corridors must be repaired by Contractor at the Tenant’s
expense upon completion of the project. Corridor specifications can be obtained
from the Management Office.

8.
Appropriate precautions must be taken by Contractor to protect filters on the
A/C units from clogging when construction dust is heavy. Contractors should
notify the Management Office in advance when such construction activities seem
likely. As determined by the Chief Engineer, filters will be replaced at the
Tenant’s expense.

9.
Restrooms shall not be used for cleaning of construction or painting tools or
equipment. Contractor will be back charged for an extra cleaning.

10.
Cutting or trenching of the floor slab is prohibited without prior written
consent. Coring is allowed ONLY with advance permission.

11.
Any practices that are odor-causing or particulate-generating are prohibited
during business hours.

12.
All materials, tools and debris are required to enter and leave the building by
the loading dock ONLY. Use of the front entrance doors is strictly prohibited.

E.
Noise and Vibrations

1.
Consideration must be given to minimizing inconvenience to other tenants
adjacent to the area under construction concerning noise, dust and orders.

2.
Any construction work causing excessive noise and/or vibrations, such as coring,
column chipping, setting of anchors, etc. shall not be performed during normal
business hours.

3.
Any work that disrupts nearby Tenants must cease immediately upon request of the
Management Office and rescheduled for completion on an after-hours basis.

F.
Telephone and Electrical Rooms

The following rules shall apply to anyone other than building personnel wanting
access to telephone or electric rooms for tenant work:

5


--------------------------------------------------------------------------------







1.
A key must be signed out at the security desk by the person/company performing
the work. This sign-out shall require the person’s name, company name, name of
the tenant which the work is being performed for and the technicians’ manager’s
name and phone number.

2.
Keys may be signed out between the hours of 7:00 a.m. to 5:00 p.m., Monday
through Friday. All keys must be returned no later than 5:00 p.m. Work outside
of these hours will need to be scheduled no less than forty-eight hours in
advance.

3.
No key may leave the premises. Any time the working Contractor leaves the floor
of work, the room(s) is to be secured.

4.
The Contractor(s) performing the work shall be held liable for keeping the area
clean. No parts or equipment are to be stored in these rooms. Rooms are to be
cleaned before the Contractor leaves for the day. No building equipment will be
used by the Contractor for the task of cleaning these rooms.

G.
Elevators

1.
Construction and demolition materials move must be scheduled between 6:00 a.m.
and 8:00 a.m. or after 6:00 p.m. weekdays, or on weekends, unless otherwise
approved by Beal Management.

2.
The Beal Management Office requires 24 hours notice for the use of an elevator
for extended deliveries or the moving of large piece of equipment.

3.
Beal Management Office must be given 24 hours prior notice for a weekday and
notice by noon on Thursday for a weekend reservation of an elevator.

4.
The Contractor must clean the elevator and all areas affected by the work after
each use.

5.
Elevator use during normal business hours is for routine deliveries only. No
exclusive use of these elevators can be granted during this time. Arrangements
for after-hours elevator service should be made with the Management Office.

H.
Demolition and Construction Debris

1.
All demolition, debris removal, and transporting of large quantities of
construction materials must be done before or after regular Building business
hours. Arrangements for after-hours freight elevator service should be made with
the Beal Management Office at least 24 hours in advance, or on Thursday for
weekend work.

2.
All construction debris must be removed from the Building within twenty-four
hours.

3.
All dumpsters are to be placed either at the West or East ends of the building
only, or in an area designated by Beal Management, and covered at the end of
each day.

4.
No construction debris or materials are to be stored or transported through the
main lobby/lobbies at any time.


6


--------------------------------------------------------------------------------



I.
Storage

1.
Contractors are not to store any equipment in building attic stock, electrical
closets, phone closets, mechanical rooms, or freight halls. Storage must be
coordinated with either the Beal Management Office or the General Contractor and
shall in most cases be confined to the construction site.

2.
Anything uncrated at the loading dock, must be removed at the end of the day.
The loading dock must be kept clean and contractor will be billed for removal of
crates, etc.

J.
Inspection

1.
Landlord and/or Beal Management Office has the right to inspect construction
operations at any time.

IV.
MECHANICAL/DESIGN SPECIFICATIONS



General
The following items, addressed in the paragraphs below, are among those that
must conform to the Building Standard Specifications.
•
HVAC systems

•
Electrical installations

•
Fire alarm

•
Plumbing

•
Telephone hookups

•
Walls

•
Entryway doors, hardware and locks, electric strike,

•
Signage

•
Windows, solar screens

•
Fireproofing

•
Security & card access systems

Shutdown
No shutdown of water, electric, drainage, sprinkler, or HVAC, other than
designated working areas, is to be preformed without notice and approval of the
building maintenance. A minimum of forty-eight (48) hours notice must be
prearranged with the Beal & Company management office. This work may be required
to be preformed on an overtime basis.
A.
HVAC

NOTE:
Whether or not any mechanical work is part of the project, the tenant/contractor
shall be responsible for any change in the mechanical HVAC delivery system
resulting from any alteration of the space configuration. This shall include:
insulating of supply ductwork, relocation of sensors, thermostats, ducts or
diffusers, calibration of any temperature controls and air balancing.

1.
The standard air distribution system is provided by HVAC units. This system is
operated and controlled by computer settings via Johnson Controls Software.

2.
Any unused ductwork in tenant’s premises shall be removed. Prior to removal,
Building Management must be notified.


7


--------------------------------------------------------------------------------



3.
HVAC equipment is not to be installed over any wall. Walls are not to be built
under any VAV box. If a VAV box is to be installed above a drywall ceiling,
access panel must be of sufficient size to allow removal of the motor unit if
necessary.

4.
All systems must be restored to good working order and tested by Contractor, at
its expense (to include thermostats and modulating controls).

5.
Air Balancing tests on new or modified ductwork are to be conducted by
Landlord’s contractor only at the expense of the Contractor. A report is to be
provided to Beal Management.

6.
The only authorized HVAC Control Contractor that may work in the building is
Johnson Controls. No other HVAC Control contractor may be used. In addition,
only Johnson Controls may update any changes to the HVAC Control System on the
Johnson Controls computer. All costs incurred by Johnson Controls are at the
sole expense of the contractor.



B.
Electrical Installations

1.
Wiring within all closets, or any exposed interior area shall be in EMT from any
enclosure to a minimum of 6” above ceiling.

2.
The use of E.M.T or M.C. cable is acceptable. No other wiring methods are
acceptable without written consent by Landlord.

3.
All lighting fixtures must be energy efficient. Approved plans indicating these
fixtures must be submitted to the Beal Management Office prior to ordering the
fixtures.

4.
No back-to-back electrical outlets are allowed in adjacent offices. A minimum of
one foot of space between electrical outlets is required.

5.
No sub-panels or piggyback panels are allowed in Building electric closets.

6.
Temporary lights must be provided at all elevator lobbies, fire exits, and
equipment rooms on a 24- hour basis. All temporary lights and wiring must be
removed at the completion of the project.

7.
All power, including existing, must be routed back to the tenant electrical
closet, as applicable, and any penetration into the electrical closet must be
fire-stopped.

8.
All unused electrical wiring/conduit/cabling (including telephone) within
tenant’s premises shall be removed back to the source of connection. Prior to
removal, the building management must be notified in order to approve the extent
of removal and to coordinate the disconnection of related electrical work. This
work is to be made part of demolition work.

9.
Tenant electrical panels, if applicable, are required to be in the Tenant space
outside of the Building electrical closets.

10.
All panels must be labeled.

11.
The electrician is responsible for final inspection and sign-off by the
Electrical Inspector regardless of length of time it takes to schedule
inspection date. It is the responsibility of the electrical contractor to ensure
that an inspection is done. This shall include any Fire Alarm System work
performed.


8


--------------------------------------------------------------------------------



12.
Light fixtures are to be secured to structure by jack chain only. No tie wires
of any kind shall be allowed.

13.
No shared neutrals or multi-wire branch circuits shall be allowed on any new or
retrofit work.

14.
Cutting or trenching of the floor slab is prohibited. Coring is allowed ONLY
with Owner’s permission in advance.



C.
Plumbing

1.
Access doors must be installed at every wet column for accessibility to the
valves.

2.
All piping to be abandoned as a result of Tenant’s Improvements within Tenant’s
premises shall be removed back to the source of connection by Tenant at Tenant’s
expense. Prior to removal, Building Management must be notified in order to
approve the extent of removal and to coordinate the disconnection of related
plumbing work. This work is to be made part of demolition work.

3.
Any new installation or replacement of a tenant hot water heater shall require
that an automatic leak detector and water shutoff be included as an integral
part of the hot water installation.

D.
Fire Alarm System

The Contractor or Electrician shall furnish electrical drawings to Management
Office prior to the commencement of construction. These drawings shall include
Fire Alarm System (which should be a separate drawing), Riser Diagram and
Sequence of Events. The Contractor is responsible for coordinating all work with
Management Office. The Building’s Fire Panel contractor, Siemen’s, shall make
the final tie-in of all fire devices to the panel on the respective floor(s) at
the Contractor’s expense. It is the responsibility of the Contractor to ensure
that any devices installed be Building Standard and further, that any
strobes/horns moved remain on the same circuit to ensure that the system remains
in sync. In the event that the moving of horns/strobes causes the system to be
out of sync, it will be the responsibility of the Contractor, as its sole
expense, to correct the problem.
A work permit must be obtained prior to any work on the fire alarm system from
the Town of Watertown. The engineer who designed the mechanical systems shall
sign and seal the riser plan and certify, in writing, the completed system to
the Town of Watertown prior to the final sign off of the work permit and/or
issuance of the Certificate of Occupancy. Also, the electrical contractor shall
complete an A433R Form which certifies the correct installation of the fire
alarm devices. The signed and sealed plan and A433R Form must be given to the
Beal Management Office to complete the fire alarm filing and sign-off.
NOTE: The building is equipped with beam detectors in all atrium spaces that
will activate the fire alarm system when crossed.
Any fire alarm testing should be scheduled for off-hours. Fire alarm must be
disconnected during the following;
A.) For all sprinkler work.
B.) For all welding, exothermic or work requiring a torch.
C.) Whenever dust will be generated in the vicinity of a smoke detector.
D.) Any work on the fire alarm panel or device powered by the fire alarm panel.
E.) The day prior to any final inspection, that included fire alarm work, as
well as the day of the final inspection that involves the Watertown fire
department.

9


--------------------------------------------------------------------------------



E.
Telephone Hookups

1.
All telephone and data cables are to be made of approved fire resistant wire
(such as Teflon coated), or concealed in EMT when running through a return air
plenum in a manner acceptable to the Town of Watertown. No Tenant Equipment is
allowed in Building Mechanical Equipment Rooms or telephone closets. Tenant
Equipment is allowed only in the Tenant’s space, Permits are required for all
wiring, including data and telephone.

F.
Walls

1.
Office partition studs must extend to the underside of the slab above. All
demising partitions and corridor walls must be extended completely; drywall and
studs must extend to the underside of the slab above, per Town of Watertown
codes.

G.
 Entry Way Doors, Hardware, etc.

1.
Entry Way Doors — All Tenant Entry Doors on the public corridors of multi-tenant
floors are to:

•
Match existing doors of other tenants on the respective floors

•
Any deviation from building standard must be approved in writing by Beal
Management Office.



2.
Hardware and Locks — Contractors shall utilize locksmith approved by the
Landlord. Tenant shall be responsible for keys used within their space in
conjunction with the building master keying system. All locks for entrances,
closets, exits, labs, computer rooms and offices must also be in conjunction
with the building master keying system.

3.
Electric Strike — All electrical strikes must be tied in to the Building’s Fire
Alarm System by the Building’s Fire Alarm System Contractor. All strikes must
fail safe on fire alarm.

4.
Signage — Building Standard Signage (frame, size and color) must be used. The
sign graphics, if applicable, must be submitted to the Management Office four
(4) weeks prior to the Tenant’s move- in date or date when signage is needed,
whichever is earlier, for approval.

H.
Windows/Solar Screens

1.
Blinds and shades are only permitted on the perimeter exterior walls of the
building. This means only windows that are facing the outside. The specific
types used in the building is ThermoViel (dense basket weave).

I.
Fireproofing

1.
Fireproofing must comply with all Federal, State and Local building codes. In
the event any structural steel is exposed as a result of construction, thorough
fireproofing shall be required as part of Contractor’s scope of work.


10


--------------------------------------------------------------------------------





J.
 Sprinklers

1.
Contractor shall provide three (3) spare sprinkler heads to the Beal Management
Office. All sprinkler work will require a Fire Alarm System shutdown before
draining. As soon as system is drained, Building’s Sprinkler Contractor will put
the building back on line except for the working zones. At the end of the day,
Building’s Sprinkler Contractor will refill the system and reset the Fire Alarm
Panel, no later than 5:00 pm.

2.
It is the Sprinkler Contractor’s responsibility to secure the fire pump when
refilling the system. No drain-down of the system or refill of the system shall
take place unless the Building’s Sprinkler Contractor is physically present
on-site.

K.
Roofing

1.
Beal Management Office is to be notified when access is required on the roof.

2.
All roof penetrations must get approval by Beal Management and must conform to
warranty requirements (Firestone Roofing System).




11


--------------------------------------------------------------------------------



APPENDIX A
CERTIFICATE OF INSURANCE REQUIREMENTS
I.
The Contractor shall furnish to the Owner a Certificate(s) of Insurance
providing the following minimum insurance coverage. Original Certificate(s) of
Insurance must be provided before any contractor commences contract duties or
contract duties will not be allowed to commence:

a.
Commercial General Liability: Combined single limit — $2,000,000 per occurrence
and annual aggregate per location. Such insurance shall be broad form and
include, but not be limited to, contractual liability, independent contractor’s
liability, products and completed operations liability, and personal injury
liability. A combination of primary and excess policies may be utilized.
Policies shall be primary and noncontributory.

b.
Worker’s Compensation — Statutory Limits of the Commonwealth of Massachusetts.

c.
Employer’s Liability: With minimum liability limits of $1,000,000 bodily injury
by accident each accident; $1,000,000 bodily injury by disease policy limit;
$1,000,000 per accident.

d.
Commercial Automobile Liability: Combined Single Limit — $1,000,000 per
accident, Such insurance shall cover injury (or death) and property damage
arising out of the ownership, maintenance or use of any private passenger or
commercial vehicles and of any other equipment required to be licensed for road
use.

e.
Property Insurance: All-risk, replacement cost property insurance to protect
against loss of owned or rented equipment and tools brought onto and/or used on
any Property by the Contractor.



II.
Policies described in Section 1.a. and 1.d. above shall include the following as
additional insured, including their officers, directors and employees. A GL-2010
Endorsement shall be utilized for the policy(ies) described in Section 1.a.
above. Please note that the spelling of these parties must be exactly correct or
the insurance is not valid and Contract Duties will not be allowed to commence.

1.
President and Fellows of Harvard College

2.
Beal and Company, Inc.



NOTE: Specific insurance requirements available upon request from Beal
Management.
III.
Contractor waives any and all rights of subrogation against the parties
identified above in Paragraph 2 as additional insured’s.

IV.
All policies will be written by companies licensed to do business in the State
of Massachusetts.

V.
Contractor shall furnish to the Owner Certificate(s) of Insurance for the
contractor and all sub-contractors, sub-sub-contractors, etc. evidencing the
above coverage. Original Certificate(s) of Insurance must be provided before
Contractor commences Contract Duties or Contract Duties shall not be allowed to
commence.

VI.
Certificate(s) of Insurance relating to policies under this Agreement shall
contain the following words verbatim:







“It is agreed that this insurance will not be canceled, not renewed or the
limits of coverage in any way reduced without at least thirty (30) days advance
written notice [ten (10) days for non-payment of premium] sent by certified
mail, return receipt requested to: Beal and Company, Inc., 3 Kingsbury Avenue,
Watertown, MA 02472”

12


--------------------------------------------------------------------------------



APPENDIX B
ELEVATOR INFORMATION
 
 
 
 
 
 
1.      Elevator Entrance:
  
Located on the West and East ends of the building.
 
 
 
2.      Hours of Operation:
  
 
  
 
 
 
A)    Business Hours
  
Normal elevator operating hours for general pickups and deliveries are as
follows: Monday through Friday 8:00 a.m. — 5:00 p.m.
 
 
B)     After Hours
  
Large moves and extended deliveries must be scheduled before 8:00 a.m. or after
6:00 p.m. weekdays, or on weekends.
 
 
 
  
Elevator reservations must be made at least one day in advance with the Beal
Management Office. Elevator usage is first come, first served; early
reservations are encouraged.
 
 
 
3.      Dimensions/Capacity
  
 
  
 
 
 
 
 
  
Capacity:
  
2,500 lbs.
 
 
 
 
  
Dimensions:
  
West Elevator (elevator #1)
 
  
 
  
8’ Deep
 
  
 
  
5’ 3” Wide
 
  
 
  
7’ High
 
  
 
  
Door is 4’ Wide
 
 
 
 
  
 
  
East Elevator (elevator #8)
 
  
 
  
5’ 5” Deep
 
  
 
  
6’ 3.5” Wide
 
  
 
  
7’ High
 
  
 
  
Door is 3’ 5.5” Wide


13


--------------------------------------------------------------------------------



APPENDIX C
FIREPROOFING REQUIREMENTS


1.
Installation shall comply with the following standards:

a.
Dry Density: 13 lbs/ft 3 minimum, 17 lbs/ft 3 average.

b.
Compressive Strength: 500 lbs/ft 2 for 10% deflection, ASTM E761.

c.
Impact Bond: No cracking or spalling with 60 lb. bag and 4’ height, ASTM E760.

d.
Deflection: No cracking, spalling, delamination or other defect or failure, ASTM
E759.

e.
Corrosion Resistance: No corrosion hen tested according to ASTM E937.

f.
Bond Strength: 200 lbs/ft 2 minimum, ASTM E738.

g.
Air Erosion Resistance: 0.25 grams ft2 maximum weight.

2.
All structural elements (columns, beams, etc.) must have an application to
afford three hours of fire resistance. Floors and decking are to be two hours.

3.
Application of fireproofing must adhere to the following guidelines:

a.
Mask and protect adjacent work which could be damaged by over spray or fallout.

b.
Clean substrates of all substances which might be incompatible or inhibit
bonding.

c.
Verify that surface members to receive sprayed fireproofing are compatible with
fireproofing materials and bonding requirements.

d.
Power clean unpainted members which will receive sprayed fireproofing to remove
incompatible materials which could affect bond when scraping, bruising, or
washing will not remove the materials.

e.
Assure that installation of clips, hangers, supports, sleeves, shaft wall
runners and other items required to penetrate the sprayed fireproofing work is
complete.

f.
Verify that ducts, piping, equipment, or other items would interfere with
application of fireproofing are not positioned until sprayed fireproofing work
is completed.




14


--------------------------------------------------------------------------------



APPENDIX D
SUBMITTAL OF DRAWINGS
The Tenant shall submit design and construction drawings of the proposed work to
Beal. Management Office for approval Beal Management Office will review for
impact on neighboring Tenants, consistency with the Building’s operational
strategies, and compliance with the design guidelines and construction
specifications.
Plans
1.
The recommended first submittal shall be a space study indicating the proposed
office layout and all required exits. The study shall include egress
calculations for tenant space, indicate population loads, exit unit
requirements, travel distances, and number of required exits. At this time the
Tenant should also be prepared to review any special project-related
requirements, such as structural reinforcement or supplemental mechanical,
electrical and plumbing systems.

2.
The required second submittal of plans shall be a complete set of construction
documents, consisting of demolition, architectural, mechanical, electrical, life
safety, structural, sprinkler with hydraulic calculations and plumbing, as
applicable. These drawings should indicate all special requirements, i.e.,
supplemental HVAC, floor loading, etc. The drawings must include a cover sheet
detailing general terms and conditions, along with relevant specifications and
regulations. This set must also include all necessary detail drawings. A title
sheet should include the site plan including the building address, block, lot
and zone. All drawings should predominantly display the tenant and floor
involved. All additional project manuals and/or associated specifications will
be presented at this time.

3.
All plans shall be dated and shall identify the Tenant Architect’s name, address
and telephone number, Tenant’s name and suite number. All submissions to be
bound and collated on sheets 30” x 42” or 24” x 36”, drawn to a minimum scale of
1/8”. Tenant shall provide copies of all construction-related transmittals to
the Beal Management Office.

4.
Prior to any construction three (3) sets of Building Approved drawings and
construction documents must be stamped and signed by the General Manager, Chief
Engineer and Tenant Representative. This indicates agreement on the plans to be
used for construction. Each party shall retain one set of drawings for record
purposes.

5.
Please note that plans and drawings must not be folded.

6.
The Tenant Representative is responsible for submitting immediate written
notification to the Management Office of all changes or deviations in the
construction from that shown on the approved construction set of drawings.

Review of Construction Documents
1.
Beal’s Management Office on-site staff will have all documents reviewed for
compliance with current regulations and building compatibility. This review will
not absolve the Tenant’s Architects, engineers and contractors from their sole
responsibility to design and build in accordance with all applicable regulations
in a manner consistent with the Tenants requirements and in an acceptable
tradesmen-like quality.

2.
The first submittal consisting of an architectural conceptual design will be
reviewed and comments returned to the Tenants representative in (7) seven
working days. This submittal should include a space study indicating the
proposed office layout and all required exits.

3.
The second submittal consisting of a complete set of construction documents as
outlined under PLANS, will be reviewed and comments returned to the Tenants
representative in (10) ten working days.


15


--------------------------------------------------------------------------------



4.
The third submittal consisting of a complete set of construction documents,
amended to incorporate all of the required modifications, from the preceding
reviews. These documents may now be released to building approved general
contractors and sub-contractors for bidding purposes. Beal Management Office
will not allow construction to commence until such time all relevant code or
lease related issues raised by this project are resolved. A complete set of
approved construction documents must be now turned over to the Beal Management
Office.

5.
The filings for permits are to be presented to the Building signed and sealed by
all required parties accompanied by two sets of all required signed and sealed
project documents. The Building will keep a copy of all applications and the
second set of signed and sealed project documents for its records.

6.
Tenant shall be responsible for payment of all filing fees and for all
controlled inspections, permits, and other code mandated testing/inspections,
which will be performed by the Locality, Building Code consultant or Building’s
independent consultants.

7.
Copies of all approved applications, project documents and permits must be
delivered to the Beal Management Office upon their receipt and prior to the
commencement of work.

8.
During the course of the Project, the Building Representative will receive, in a
timely manner, copies of all approved submittals, including shop drawings for
all materials, equipment and systems.

9.
The Building will receive two (2) sets of installation, operation and
maintenance instructions for all architectural, mechanical, electrical,
plumbing, fire and life safety systems and their components. These should be
produced in the form of Project Installation, Operation & Maintenance Manuals.

10.
Upon completion of construction, two (2) sets of as-built drawings must be
submitted to the Beal Management Office, indicating all changes and deviations
from the previously approved construction set of drawings. This set shall be
dated and marked “As-Built, for Record” and shall be signed by both the Tenant
and the Tenant’s Architect. This set will include all “As-Built” shop drawings
from the respective mechanical, electrical, life safety trades and with any CAD
files in AUTOCAD format.



Construction Schedule
1.
Prior to any construction, the contractor should prepare a work schedule to be
approved by the Beal Management Office and the Tenant. The schedule should
include work start date and anticipated completion date; the schedule will be
based on the work to be performed as indicated on the Tenant’s approved
construction documents. In addition, the schedule shall clearly indicate the
anticipated dates for all work, which can be reasonably expected to impact or
disrupt the normal functioning of the Building or other Tenants.




16


--------------------------------------------------------------------------------



APPENDIX E
RULES AND REGULATIONS
The following information outlines the rules and regulations for contracted
service personnel that shall be followed by all Service Contractors working at
The Arsenal on the Charles. No deviation or exception will be permitted without
the expressed, written approval of Agent. Questions or comments should be
directed to the Beal Management Office; 617-923-4500.
1.
Prior to any activities, Service Contractor shall agree to abide by and conform
to these R&R’s and shall acknowledge such agreement for itself and all others
performing any portion of the Work by or through the Service Contractor,
including subcontractors and material suppliers by executing these R&R’s where
shown.

2.
If Service Contractor is hired directly by Tenant, Tenant will be primarily
responsible for Tenant’s Service Contractor and its subcontractors, workmen,
suppliers, etc. Any action detrimental to the Property is the sole
responsibility of the Tenant. Service Contractor shall be responsible for
enforcing these R&R’s with all its subcontractors, workmen suppliers, etc.

3.
Plans and specifications setting forth all architectural, mechanical, electrical
and other aspects of the Work to be performed by the Service Contractor shall be
submitted and approved by Agent in writing prior to commencement of Work. Upon
completion, Service Contractor shall deliver to Agent “As-built” drawings of
electrical, mechanical and any deviations from original approved plans.
Electrical panels must be labeled.

4.
All costs, including but not limited to, costs for permits, fees and licenses
necessary for the execution of Contract Duties shall be the sole and exclusive
obligation of the Service Contractor or its subcontractors.

5.
Service Contractor shall be responsible for its actions on site as well as those
of its subcontractors. Service Contractor shall promptly repair any damage to
the Property caused by Service Contractor or its subcontractors or material
suppliers at no cost to Owner or Agent. Care shall be taken to protect ceilings,
walls, doors, and carpets of public areas when moving construction materials,
trash, etc.

6.
Service Contractor is responsible for the security in the work area and at its
expense shall provide its own watchman as required. All risk of loss to all
property of the Service Contractor and its subcontractors, including but not
limited to, tools and materials located on the Property, shall be the sole and
exclusive responsibility of Service Contractor and its subcontractors, and Agent
shall have no responsibility.

7.
Service Contractor shall give all notices and comply with laws, ordinances,
rules, regulations and orders of any public authority bearing on the performance
of the Contract Duties.

8.
All workers shall maintain their actions while at the Property in a professional
manner to include but not limited to:

a.
No abusive language.

b.
No alcohol or drugs.

c.
No smoking or drinking in public areas.

d.
No use of radios in areas that are accessible to the public or from which the
public may hear them being played.

Agent reserves the right to add other restrictions to those listed above as may
be deemed necessary to provide for the comfort and safety of the Tenants.

17


--------------------------------------------------------------------------------





9.
No storage of supplies or trash will be allowed on the Property at any time. All
work and adjacent areas are to be kept clean and free of trash, debris and
non-useful materials at all times at Service Contractor’s cost. Failure to do so
will result in Agent providing this service and charging the Service Contractor
accordingly.

10.
No storage of flammable substances will be allowed at the Property unless
approved by Agent and in accordance with approved building codes and
regulations.

11.
No interviewing of job applicants or subcontractors will be allowed on-site
without prior written approval by Agent and prior scheduled appointment.

12.
There will be absolutely no use of Tenant and/or Building property to include,
but not limited to, telephones, dollies, ladders, photocopiers, vacuums, etc.
unless specifically approved in writing by Agent prior to its use.

13.
All deliveries will be scheduled with Agent. A prior notification of at least 24
hours but not more than seven days is required. Scheduling of elevator time
through Agent for deliveries and trash removal will be the responsibility of
Service Contractor.

14.
Service Contractor shall coordinate with and provide prior written notice to
Agent when access to occupied space is required. Service Contractor shall give
notice according to the following schedule.

a.
Less than one hour required in the space; provide 24-hour advance notice.

b.
Less than one day required in the space; provide two days advance notice.

c.
More than one day required in the space; provide three days advance notice.

15.
All Service Contractors must sign in with the security guard. An Agent’s
representative must be contacted that the Contractor is on-site.

16.
Service Contractor shall not be permitted any identifying signage or advertising
unless approved by Agent in writing.

17.
Service Contractor shall turn off lights and all other equipment at night after
completion of work for the day.

18.
Building hours are 8:00 a.m. to 5:00 p.m. Monday through Friday. Work beyond
these hours is subject to approval by Agent.

19.
The Service Contractor may only use the freight elevator to transport equipment,
materials or supplies. Agent reserves the right to restrict times Service
Contractor may use freight elevator.

20.
Service Contractor shall arrange for pre-inspection of Tenant suites prior to
construction to identify items subject to potential claims for breakage, theft,
abuse, damage, etc. Service Contractor’s General Superintendent and
Subcontractor Foreman, Tenant Representative, and Agent’s Property Manager and
Building Engineer shall attend pre-inspections.

21.
Service Contractor shall not interfere with other Tenants in such a manner as to
cause unnecessary inconvenience or disruption. Work of this nature must be
scheduled before 8:00 a.m. and after 6:00 p.m. Work that disrupts nearby Tenants
must cease immediately upon request of the Agent and rescheduled for completion
on an after-hour basis.

22.
Use of odor causing or particulate generating practices during normal business
hours is prohibited.


18


--------------------------------------------------------------------------------



23.
Agent shall have the right from time to time as may be required, to inspect or
perform work within the property. Agent shall have the right to suspend Service
Contractor’s Work in the property if such work, in the opinion of the Agent, is
presenting or may present a danger to life, safety, or property, or in an
emergency situation.



It is expressly understood and agreed that this Agreement shall be for the
direct benefit of the Owner. Accordingly, Owner shall be granted the right to
pursue in its own name any rights or remedies against Service Contractor
including without limitation, claims for damages granted to other parties under
the Agreement.

19


--------------------------------------------------------------------------------



APPENDIX F
ARCHITECTURAL AND ENGINEERING GUIDELINES
This memorandum will summarize the basic requirements of the sixth edition of
the Massachusetts State Building Code (MSBC) applicable to the building at 311
Arsenal Street, Watertown. It includes the conditions imposed by MSBC Appeal
Board in its decision to permit the roof trusses of the building to remain
without fire rating.
Basic Building Code Requirements
The basic requirement of the MSBC applicable to this building are summarized in
Table No. 1. The occupancy and building characteristic that are the basis for
those requirements are identified at the beginning of that table. Any deviation
from those characteristics including changes of occupancy must be made in
compliance with the building code and the intent of the variance which was
granted with respect to the roof assembly.
Conditions on the Variance
Two sets of conditions have been imposed on the design and construction of the
building in order to justify the variance to permit the roof trusses and deck to
be unrated. These are in addition to the standard features of the building
required by the building code based on its occupancy and physical
characteristic. Those requirements are summarized in Table No. 1.
First, in the presentation of technical arguments for the variance, it was
represented that the following fire protection features would be provided in the
building:
1.
One connection to the site water mains which are supplied from the Watertown
municipal water system.

2.
A fire pump to boost system pressures to required levels.

3.
A standby power supply for the fire pump.

4.
A system of combined standpipe risers to supply sprinkler systems of each floor
as well as hose connections within exit stairs.

5.
Three sprinkler systems per floor with each arranged to be supplied from two
separate standpipes.

6.
Complete supervision of all operation characteristics and components of the
sprinkler and standpipe systems.

7.
Complete coverage of all levels of the building with automatic smoke detectors.



All of these features have been provided as part of the base building except
that tenant sprinkler systems must be arranged to be supplied from two separate
standpipes and tenant space fire alarm systems must include complete coverage
with an addressable automatic smoke detection system for all floors.
Second, two conditions were imposed on the fourth floor of the building by the
Appeal Board in its decision. One condition requires that ceilings, where
provide, have a one hour fire rating. This requirement may be applicable to
fully enclosed offices, toilet rooms, storage rooms, equipment rooms and similar
spaces which are provided with ceilings suspended or framed below the roof
trusses. The decision also required that sprinklers be installed both above (in
the truss space) and below the ceilings (in the use space), where ceilings are
provided.
The requirement for a one hour ceiling may be satisfied by installation of a
ceiling assembly which has a one hour “finish rating” by standard Underwritten
Laboratories’ test criteria. Such a ceiling will typically require two layers of
5/8 inch Type X gypsum-board appropriately attached to framing above. The
ceiling membranes of UL Floor/Ceiling Assembly Design No. L532 or L505 would be
appropriate for this purpose. The intended fire rating will only be achieved if
the ceiling membrane is provided with connections and support equal to that
provided by the floor assembly to which it is attached in the UL Design (ie.
Spacing of framing, frequency of fastener, etc.).

20


--------------------------------------------------------------------------------





Floor Systems
2. Provide 2 hour fire ratings for floor/ceiling assemblies as required for
construction Type 1B. (T-602).
3. Provide multiple floor openings arranged as an atrium having features as
summarized in Table No. 1. (713.3, Exception 5, 404.0)
Interior Walls and Partitions
4. Provide unrated partitions for enclosure of exit access corridors. (1011.4)
5. Provide one hour rated partitions as tenant-to-tenant separation walls.
(T-602).
6. Provide two hour fire enclosures for stairway, elevator and mechanical shafts
which connect more than three stories and one hour fire rated enclosures for
stairway and mechanical shafts which connect three stories or less. (T-602,
1014.11, 710.3)
7. Provide two hour fire rated enclosures of all rooms, shafts and closets
containing equipment and wiring for emergency power generation, distribution and
control. (MA Electrical Code, 700-10).
8. Provide one hour fire rated walls with  3/4hour opening protective around the
following specific occupancy areas:
•
Trash rooms

•
Physical Plant and Maintenance Shops (302.1.1, T-302.1.1)

9. Provide smoke partitions designed to resist the passage of smoke constructed
of combustible or non-combustible materials which extend from the floor below to
the underside of the floor or roof above around the following specific occupancy
areas:
•
Storage rooms over 50 sq. ft. in area (302.1.1, T-302.1.1)

10. Provide doors to the areas identified in Item 9 which are self closing or
arranged for automatic closing upon detection of smoke (302.1.1.1)
Exterior Walls and Roof
11. Provide three hour fire ratings for interior and exterior columns supporting
more than one floor and two hour fire ratings for columns supporting only one
floor or the roof. (T-602).
12. Provide unrated non-bearing exterior wall components for the building walls.
(705.2, T-705.2).
13. Utilize unlimited openings in exterior walls. (705.3, T-705.3).
No rating is required for exterior walls of a sprinklered building of use Group
B occupancy when the fire separation distance for the wall is greater than 5
feet. Unlimited exterior wall openings are permitted in such a wall when the
wall has a fire separation distance of more than 20 feet.
The fire separation distance of the Arsenal Street wall measured to the
centerline of Arsenal Street is 48 feet. The fire separation distances of walls
not facing immediately adjacent buildings are well in excess of 20 feet.
The physical distance between building 311 and the Harvard Printing Building is
approximately 37 feet. A fire separation distance of greater than 15 feet for
the Harvard Printing Building permits that budling to have an unrated exterior
wall with not more than 70% openings. The remaining 22 feet is considered the
fire separation distance for Building 311. That

21


--------------------------------------------------------------------------------



distance allows the unrated exterior wall with essentially 100% openings that
are provided on Building 311.
The physical distance between Building 311 and the adjacent parking garage is
approximately 55 feet. That physical distance permits a fire separation distance
of greater than 30 feet for the parking garage and greater that 20 feet for
Building 311. In that situation, the exterior wall of Building 311 is permitted
to be unrated and have unlimited exterior openings.
14. Do not provide fire rated exterior walls for exit stair enclosures or for
the exterior walls of use spaces adjacent to exterior walls of exit stairs.
(Compliance alternative 1014.11.1).
MSBC Section 1014.11.1 requires that either the exterior walls of exit stair
enclosures have a one hour rating and have protected openings of that the
exterior walls of adjacent use spaces within 10 feet of the stair enclosure be
treated in that manner.
As a compliance alternative to strict compliance with the requirement for
exterior wall rating and opening protectives wither within or adjacent to an
exit stair, close spaced automatic sprinklers will be provided to protect the
exterior glass of the stair enclosure. Those sprinklers will help to maintain
the integrity of the stairway windows under potential fire exposure.
15. Do not provide opening protection for any exterior wall openings in this
fully sprinklered building. (705.3.1).
16. Do not provide a fire rated spandrel panel or wall on this fully sprinklered
building. (705.4, Exception 2).
Fire Alarm System
17. Provide a fire alarm system having the basic features required by
Section 917 and additional features required by the atrium Section 404.0.
(917.4.2).
18. Provide addressable system connected automatic some detectors throughout all
levels of the building. (NR/Condition of variance).
Complete coverage of the building with addressable type smoke detectors was
offered as part of the justification of the requested variance from fire rating
requirements applicable to the roof assembly. Such protection is considered a
condition of the variance.
19. Activate the fire alarm system using manual pull stations, water-flow
detectors of the sprinkler system and smoke detectors of the atrium exhaust
system. (917.7.1).
Means of Egress
20. Provide 2 doors to the corridor system from all rooms or spaces with an
occupant load of more than 50 persons or in which the travel distance exceeds 75
feet. (T-1017.2).
21. Install doors which serve rooms with occupants loads of 50 or more persons
so as to awing in the direction of egress travel. (1017.4).
22. Where two exit or exit access doors are required from a room or other space,
separate the doors by a distance equal to or greater than one quarter of the
longest diagonal of the area served. (1006.4.1)
23. Limit dead ends of corridors to not more than 20 feet. (1011.2).
24. Limit the length of a common path of travel in the Use Group B spaces to not
more than 100 feet. (1011.2.1).



22


--------------------------------------------------------------------------------





25. Provide unrated exit access corridor enclosures. (1011.4.).
26. Provide unrated corridor doors. (1011.4.2).
27. Provide corridors with a minimum clear width of 44 inches. (1011.3).
28. Utilize interior exit stairs designed in accordance with MSBC Section 1014.0
as the required exits of the building. (1014.0).
29. Provide sufficient egress capacity for the occupant load of each floor of
the building separately. (1009.1, 1009.3).
At the code specified area allowance of 100 square feet per person and with an
area of not more than 147,000 square feet, the occupant load of the largest
floor of the building will be 1,470 persons. There will be four 44 inch wide
exits stairs and seven 48 inch wide exit stairs provided from the upper stories
of the building will each have a capacity of 220 persons. The total capacity
available from those stairs at an allowance of 0.20 inches per person will be
2,560 persons, well in excess of the project population.
30. Locate exits as required to limit travel distances to less than 150 feet in
spaces not separated from the atrium and 250 feet in spaces separated from the
atria. (404.7, T-1006.5).
31. Provide exit discharge from exit stairs directly to the outside, through
rated passageways, sprinklered lobbies or small vestibules. (1020.0).
Elevators
32. Provide all elevators having a travel of 25 feet or more with
characteristics and controls for fire emergency use in accordance with the MA
Elevator Code. (MA Elevator Code, 17.39).
33. Provide one elevator which serves all floors of the building with
characteristics and controls to permit emergency medical use in accordance with
the MA Elevator Code. (MA Elevator Code, 17.40).
Sprinkler Systems
34. Provide a complete automatic suppression system in all portions of the
building in accordance with the requirements of Article 9. (904.2, 404.2).
Standpipe
35. Provide fire standpipes in the building with hose connections located in
accordance with the criteria of NFPA 14. (914.4, 914.5).
Water Supply
36. Provide water supplies for the sprinkler and standpipe systems using a
connection to the municipal water supply. (NFPA 13, 14).
37. Size the supply piping of the combined sprinkler and standpipe water supply
system in accordance with the criteria of NFPA 14. (914.3).
38. Provide connections of each sprinkler system to two separate standpipe
risers. (NR/Condition of variance).

23


--------------------------------------------------------------------------------





Emergency Power
39. Provide an emergency generator to provide standby power for the fire alarm
system, exit signs, emergency lights, the atria smoke control systems and the
fire pump. (917.6, 1023.4,1024.4, 921.5, Condition of variance).
The provisions of standby power for the fire pump was a condition of the
variance from the requirements for the fire rating of the roof assembly.
Interior Finish
40. Utilize interior finish as follows:
•
Class I interior finish within all exit stairs.

•
Class II or better interior finish within all exit access corridors serving only
office areas.

•
Class III or better interior finish within rooms or spaces of assembly and
office areas. (T-803.4).

41. Utilize traditional floor coverings such as wood, vinyl, linoleum, terrazzo
or other resilient floor finish material or carpeting which complies with the
DOC FF-1 “pill test” (CPSC 16 CFR, Part 1630) in all spaces including exits and
exit access corridors. (805.3, Exception).

24


--------------------------------------------------------------------------------



TABLE NO. 1
Summary of Atrium Requirements
Massachusetts States Building Code — Sixth Edition


1
Classify any openings in the floor systems connecting two or more stories as an
atrium. (404.1).
2
Provide a complete automatic suppression system in the portions of the building
not separated from the atrium by two hour fire separation partition and floor
assemblies (404.2).
3
Limit the use of the floor of the atrium low hazard uses with approved materials
and decorations unless appropriately protected with automatic fire suppression
system. (404.3).
4
Allow exit discharge through the atrium in accordance with the rules for exit
discharge through a lobby in Section 1020.0. (404.3.1).
5
Provide a smoke control system as required by Section 921.0. (404.4)
6
Separate the atrium from adjacent spaces by 1-hour fire separation walls, fire
rated windows or tempered, wired or laminated glass walls constructed as
required by Section 404.5 [Exception 2] except as noted in Item 7 below (404,5).
7
Allow up to three levels of the building to be open to the atrium without the
separation required by Item 6. (404.5, Exception 3).
Only limited portions of the First Floor of the building will be open to the
atrium. Most spaces will be separated from the atrium spaces by glass walls
protected by closely spaced sprinklers.
8
Provide automatic smoke detectors within and at the perimeter of the atrium and
on the ceilings of spaces not separated from the atrium (404.6.)
The extent of coverage by smoke detectors is not explicitly stated in the code.
Coverage should be provided in the area immediately surrounding the atrium and
all corridors which are open to the atrium. The specific extent of coverage
should be determined in discussions with the authorities having jurisdiction.
9
Arrange automatic smoke detectors within the atrium space to sound fire alarms
upon activation of an two or more of the detectors. (Not required).
No explicit requirement that two or more smoke detectors be required to operate
before fire alarms are sounded is found in the current edition of the code.
However, that means of operation is one reasonable approach to limiting the
effect of false alarms from smoke detectors (Such a requirement did appear in
previous editions of the NBC.) Other technical approaches to limiting the false
alarm problem are available such as addressable detectors and alarm confirmation
circuits. The specific arrangement of the detection system in this facility
should be determined in discussions with the authorities having jurisdiction
10
Activate the fire alarm system using signals from sprinkler system water-flow
detectors and manual pull stations. (406.6, 917.7,1).
11
Utilize a voice or non-voice alarm system which complies with the detailed
provisions of Section 917.9. (404.6)
12
Limit the distance of exit access travel within the atrium on other than the
lowest levels of the building to not more than 150 feet. (404.7).




25
